          Case 1:19-cv-03097-APM Document 35 Filed 01/21/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JOHN DOE,                                       )
                                                )
                                Plaintiff,      )       Civil Action No. 1:19-cv-03097-APM
v.                                              )
                                                )
AMERICAN UNIVERSITY,                            )     Joint Status Report and
                                Defendant.      )     Motion to Continue Stay
                                                )

                       Joint Status Report and Motion to Continue Stay

        Plaintiff John Doe (“Doe”) and Defendant American University (“AU”) (1) submit this

joint status report pursuant to the Court’s December 21, 2020 Minute Order staying the case for a

further 30 days and requiring the parties to submit a status report at the end of that period, and

(2) move the Court to continue the stay for an additional 30 days.

        Since the entry of the Court’s December 21 Order, the parties have continued to engage

in discussions in an attempt to resolve this matter without further litigation, and they have made

meaningful progress. The parties agree that, in light of the fact that their discussions remain

ongoing, it is appropriate for the case to remain in abeyance to conserve the parties’ and the

Court’s resources. The parties also continue to agree that, should either party seek to lift the stay,

it will so move the Court, and the other party will not contest any such motion.

        The parties therefore respectfully request that the Court continue the stay for an

additional 30 days.

Dated: January 21, 2021                                Respectfully submitted,

                                                       /s/ Amanda Shafer Berman
                                                       Laurel Pyke Malson (#317776)
                                                       Amanda Shafer Berman (#497860)

                                                       CROWELL & MORING LLP
                                                       1001 Pennsylvania Ave., N.W.



DCACTIVE-56659731.1
          Case 1:19-cv-03097-APM Document 35 Filed 01/21/21 Page 2 of 3




                                            Washington, D.C. 20004
                                            Tel: (202) 624-2576
                                            LMalson@crowell.com
                                            ABerman@crowell.com
                                            Counsel for Defendant


                                            /s/ William E. Zapf
                                            Matthew G. Kaiser (D.C. Bar No. 486272)
                                            Scott Bernstein (D.C. Bar No. 1013922)
                                            William E. Zapf (D.C. Bar No. 987213)

                                            KAISERDILLON PLLC
                                            1099 14th Street NW, 8th Floor West
                                            Washington, DC 20005
                                            (202) 640-2850
                                            mkaiser@kaiserdillon.com
                                            sbernstein@kaiserdillon.com
                                            wzapf@kaiserdillon.com




                                        2



DCACTIVE-56659731.1
          Case 1:19-cv-03097-APM Document 35 Filed 01/21/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Status Report and Motion to Continue Stay was served

today, January 21, 2021, on all counsel of record through the Court’s CM-ECF system.


                                                   /s/ Amanda Shafer Berman
                                                   Amanda Shafer Berman




                                               3



DCACTIVE-56659731.1
